DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitation "moving mechanism" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "mechanism" coupled with functional language "moving" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as a welding robot.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of JP 2015160217 to Sasahara in view of US 2017/0248937 to Guimbretiere.
Regarding claims 1 and 10 Sasahara discloses building up an object by forming metal weld beads with a torch (abstract), the cad maps are preproduced (p. 3) and include bead width (p. 4) and height (p. 4) that corresponds to an inclination angle theta (inclination angle, p. 4, 6) and tilt angle (p. 6), the welding torch (200) is moved by a holder/moving mechanism (150) relatively to the stage/base (120) (p. 4), the cad maps are stored on storage unit memory (460) which are selected by a controller (400) (p. 3).
Sasahara does not explicitly disclose that the track inclination angle is an angle between the torch direction and the base. However, Guimbretiere uses the angle of the head with respect to a deposited material to accurately calculate the depth of the deposit [0048-0050] (Fig. 6).

Regarding claim 2 Sasahara further discloses that the profile of a deposited bead ismeasured (p. 3) to obtain the angle to correct the bead height and angle (p. 5, 6) and the tangent, which includes the sine and cosine calculations, is calculated before the next bead based on feedback (p. 4) after measuring the profile direction due to gravity (p. 4).
Regarding claims 3, 4, 5, and 11 Sasahara further discloses the controller controls the current value (p. 5) and the torch speed (p. 5) while forming the bead(s).
Regarding claims 6, 7, 8, 9, and 12 Sasahara further discloses that the tangent, which includes the sine and cosine calculations, is calculated before the next bead based on feedback (p. 4) after measuring the profile direction due to gravity (p. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761